Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered May 23, 2003, convicting defendant, after a nonjury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The court reasonably could have concluded that defendant used force for the purpose of simultaneously retaining the shoplifted property and fleeing from the store (see e.g. People v Onorati, 15 AD3d 216 [2005]). The record fails to support defendant’s assertion that the store detective gave contradictory testimony as to the sequence of events. Concur—Mazzarelli, J.P, Friedman, Nardelli, Sweeny and McGuire, JJ.